Citation Nr: 1040881	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected 
right foot pes planus with right hallux valgus, rated as 
noncompensable prior to February 4, 2010, and 20 percent 
disabling from that date.

2.  Entitlement to a higher initial rating for service-connected 
left foot pes planus with left hallux valgus, rated as 
noncompensable prior to February 4, 2010, and 10 percent 
disabling from that date.

3.  Entitlement to a higher initial rating for a service-
connected left knee disability, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to a higher initial rating for service-connected 
right shoulder disability, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to a higher (compensable) initial rating for a 
right heel disability.

6.  Entitlement to a higher (compensable) initial rating for a 
left heel disability.

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 
2006, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO in Salt Lake City, 
Utah that granted service connection and assigned a 10 percent 
rating for a left knee disability; granted service connection and 
a 10 percent rating for a right shoulder disability; granted 
service connection and noncompensable ratings for pes planus with 
hallux valgus of each foot; and granted service connection and 
noncompensable ratings for heel disabilities of both feet, all 
effective from January 1, 2007.  

In a July 2010 rating decision, the RO granted a higher 20 
percent rating for pes planus with hallux valgus of the right 
foot; granted a higher 10 percent rating for pes planus with 
hallux valgus of the left foot; and granted a separate 10 percent 
rating for left quadriceps atrophy and hypotonia, each effective 
from February 4, 2010.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected right and left hallux valgus disabilities are 
each manifested by operated hallux valgus with resection of the 
metatarsal head.

2.  Prior to February 4, 2010, the Veteran's bilateral flatfoot 
with bilateral heel Achilles calcaneal enthesitis was manifested 
by no more than flatfoot, acquired, moderate; weight-bearing line 
over or medial to the great toe, inward bowing of the tendo-
Achilles, pain on manipulation and use of the feet.


3.  From February 4, 2010, the Veteran's bilateral flatfoot with 
bilateral heel Achilles calcaneal enthesitis was manifested by no 
more than severe bilateral acquired flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated and indication of swelling on use, and characteristic 
callosities.  

4.  The Veteran's service-connected status post left knee 
derangement surgery with patellofemoral degenerative joint 
disease is manifested by arthritis with limitation of motion; 
extension is full; flexion is not limited to 60 degrees or less; 
and there is no recurrent subluxation or lateral instability of 
the left knee joint.

5.  The Veteran's service-connected left quadriceps atrophy and 
hypotonia, Muscle Group XIV, is productive of no more than a 
moderate disability.  The symptoms of this disability are not 
analogous to a moderately severe muscle wound that is manifested 
by entrance and exit scars indicating track of missile through 
one or more muscle groups or loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.

6.  The Veteran's right shoulder disability is not manifested by 
limitation of arm motion to shoulder level, or by impairment of 
the humerus, and there is no evidence of neurological impairment 
of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial 10 percent rating for 
bilateral flatfoot with bilateral heel Achilles calcaneal 
enthesitis are met, during the period prior to February 4, 2010.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a higher initial 30 percent rating for 
bilateral flatfoot with bilateral heel Achilles calcaneal 
enthesitis are met, during the period from February 4, 2010.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).


3.  The criteria for a separate initial 10 percent rating for 
right hallux valgus are met, throughout the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2010).

4.  The criteria for a separate initial 10 percent rating for 
left hallux valgus are met, throughout the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2010).

5. The criteria for entitlement to a rating in excess of 10 
percent for status post left knee derangement surgery with 
patellofemoral degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

6.  The criteria for a 10 percent evaluation for service-
connected left quadriceps atrophy and hypotonia, Muscle Group 
XIV, have been met, throughout the rating period on appeal.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 
4.73, Diagnostic Code 5314 (2010).

7.  The criteria for a disability rating higher than 10 percent 
for service-connected status post anterior labrum tear of the 
right shoulder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the 
claims for service connection by a letter dated in November 2006.

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008). That burden has not 
been met in this case.

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal. 
The appellant was notified that his claims were awarded with an 
effective date of January 1, 2007, the day after his separation 
from service, and initial ratings were assigned for each 
disability.  He was provided notice how to appeal that decision, 
and he did so.  He was provided with an April 2008 letter and a 
statement of the case that advised him of the applicable law and 
criteria required for higher ratings. 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  With respect to the February 2010 
VA examination, the Board notes that a letter was sent to the 
Veteran in June 2010, which incorrectly indicated that the 
February 2010 VA examination was inadequate due to a lack of 
range of motion testing, and that another examination was being 
scheduled.  However, a review of the claims file reflects that 
range of motion testing was performed during that examination, as 
shown in the report of the February 2010 examination and the 
February 2010 addendum, and that the examination is found to be 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected disabilities of 
the feet, left knee, and right shoulder are more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When the requirements for a 
compensable rating of a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.

Governing regulation provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  Both the 
use of manifestations not resulting from service-connected 
disease or injury and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability of the joint.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

1.	Bilateral Foot Disabilities 

Service treatment records reflect that a September 2003 X-ray 
study of the feet showed bilateral first metatarsal head bunion 
formation with bilateral metatarsus primus varus hallux valgus 
angulation, and bilateral heel spurs.  Service treatment records 
also reflect treatment for plantar fasciitis and Achilles 
tendonitis.  He underwent bilateral bunionectomy, removal of a 
right heel spur, and right-sided plantar fascial release.


The RO has established service connection for pes planus and 
hallux valgus of the right and left feet, and left and right 
"heel Achilles calcaneal."  In this regard, the Board notes 
that the bilateral heel disabilities are more properly 
characterized as Achilles calcaneal enthesitis.  See December 
2006 report of VA examination.  
  
The RO has rated the bilateral pes planus with hallux valgus 
under Diagnostic Codes 5276 and 5280, and the bilateral heel 
disabilities under Diagnostic Code 5284.

Under Diagnostic Code 5276, a noncompensable rating is assigned 
for flatfoot, acquired, mild; symptoms relieved by built-up shoe 
or arch support.  A 10 percent rating is warranted for flatfoot, 
acquired, moderate; weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 30 
percent evaluation is assigned for severe bilateral acquired 
flatfoot, with objective evidence of marked deformity, pain on 
manipulation and use accentuated and indication of swelling on 
use, and characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Hallux valgus deformities are evaluated under 38 C.F.R. § 4.71, 
Diagnostic Code 5280.  Under that code a maximum 10 percent 
rating is warranted if there has been an operation and resection 
of the metatarsal head, or for a severe case, if equivalent to 
amputation of the great toe. 

Diagnostic Code 5284 provides for evaluating other foot injuries 
as 30 percent disabling if severe, 20 percent if moderately 
severe, and 10 percent if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6. 
Although the use of similar terminology by medical professionals 
should be considered, it is not dispositive of an issue.  
Instead, all evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

At a December 2006 VA examination, the Veteran complained of 
bilateral heel pain.  He reported that he wore orthotics, which 
helped reduce the pain.  He reported that he had left big toe 
bunion surgery in May 2004, and also had a bunionectomy of the 
right foot.  He reported minimal to mild daily pain.  On 
examination, posture and gait were normal, with no limping, 
listing or foot drag.  He had a good heel strike.  He held his 
left big toe approximately 1/4 inch above the floor, and held his 
right big toe approximately 1/2 inch above the floor, especially 
when there was pain, but when comfortable, the big toes could at 
least touch the floor.  He tried to minimize any pressure.  

An examination of the left heel revealed a minimal Achilles 
calcaneal enthesitis, with no bursitis, swelling or pain.  Ankle 
range of motion remained initially and after the DeLuca testing 
as follows:  0 to 20 degrees, plantar flexion 0 to 45 degrees, 
inversion 0 to 40 degrees, and eversion 0 to 20 degrees.  The 
musculotendinous site and the tendinous sites were within normal 
limits.  On examination of the right heel, there was a minimal 
Achilles calcaneal enthesitis, with no limitation of motion.  
Dorsiflexion remained 0 to 20 degrees, plantar flexion 0 to 45 
degrees, inversion 0 to 40 degrees and eversion 0 to 20 degrees.  
Stability was normal and the musculotendinous site and tendinous 
sites were within normal limits.  Mild pes planus was evident 
bilaterally.  There were no acute plantar fasciitis findings 
noted.  There was a left hallux valgus of 30 degrees, and a right 
hallux valgus of 40 degrees.  Range of motion of the big toes was 
as follows:  extension from 0 to 45 degrees when motion was 
performed bilaterally.  When performed only on the left, motion 
was to 25 degrees, and on the right motion was to 20 degrees.  
The examiner noted that although the flexor and extensor tendon 
function was present, there was a weakness of 4/5 strength.  
Standing on all the toes aggravated the pain in the ball of the 
big toe foot areas and also at the prior surgical sites.  In both 
big toes, when aggravation was given, the pain reached 4/10 
bilaterally, which caused a restriction.  The pertinent diagnoses 
were right heel Achilles calcaneal episodic enthesitis pain, left 
heel Achilles calcaneal episodic enthesitis pain, left big toe 
bunionectomy, with residual recurrent episodic pains, and right 
foot status post bunionectomy with residual recurrent episodic 
pains.

In multiple statements, the Veteran relates that his bilateral 
heel disabilities cause severe pain, particularly in the 
mornings.  By a statement dated in August 2008, the Veteran said 
that his bilateral heel disabilities produced constant pain, and 
he had "mostly" the inability to walk in the morning hours.  He 
said he could not exercise due to heel pain.  He said his right 
foot pain had decreased only minimally after his bunionectomy.

At a February 4, 2010 VA examination, the Veteran reported that 
his feet were his most painful problem, especially the posterior 
aspect of both heels.  He denied any plantar (sole) pain in 
either foot.  He said his heel pain was worse when walking and 
worse in the mornings when he first awakens.  His symptoms also 
increased after he was sitting for a while and then stood up.  
His usual occupation was as a dental lab technician and he sat 
for most of the day.  During his work, he leaned his elbows on a 
table which aggravated his right shoulder disability.  He could 
walk for a couple of hours but needed to wear running shoes.  He 
could stand for 45 minutes.  He took ibuprofen for treatment of 
pain.  He had shoe inserts which helped his foot pain, and he 
sometimes used a "stretcher boot" for either foot, which did 
not really help that much.

On examination, he had a minimal degree of acute distress 
referable to both feet.  There was no obvious painful motion and 
he did not have an antalgic gait when ambulating.  There was no 
edema of either foot.  No erythema, hyperemia, or ecchymosis on 
either foot or heel.  There was tenderness bilaterally in the 
posterior aspect of both heels, just distal to the Achilles 
insertion on the os calcis but no plantar fascial tenderness and 
no pain with passive manipulation of the midfoot.  There was no 
tenderness in the forefoot on either side including the 
metatarsals or toes of either foot.  He had bilateral arch 
collapse with pes planovalgus foot deformities when 
weightbearing, with right heel valgus of approximately 5 degrees 
and left heel valgus of about 2 degrees.  His shoes, about a year 
old, showed posterolateral heel wear bilaterally.  The right foot 
showed a callus under the right 1st metatarsal head, on the 
plantar and medial surfaces, but the left foot did not.  He had 
very early hammertoes in the right foot, toes 2 through 4, but 
none on the left.  There was no change in active or passive range 
of motion during repeat testing time three against resistance, 
and no additional loss of range of motion was observed for the 
feet due to painful motion, weakness, impaired endurance, 
incoordination or instability.  His bunionectomy scars were not 
tender, but there was painful ambulation and range of motion.  
The area of the right bunionectomy was painful at times, but was 
not tender to palpation today.  No other plantar callus was noted 
on either foot.  An X-ray study of the feet showed flattening 
deformity along the medial aspect of the heads of both great toe 
metatarsals consistent with prior bunionectomy, mild degenerative 
change in the MTP joint of the right great toe and moderate 
degenerative change in the MTP of the left great toe.  The 
remaining MTP joints were well preserved.  There were bilateral 
calcaneal spurs.  The pertinent diagnoses were bilateral pes 
planovalgus foot deformities, with previous surgeries and 
residual scars noted.  There was insufficient objective clinical 
evidence today to diagnose an acute or chronic medical condition 
regarding the posterior heel pain, below the Achilles tendon 
bilaterally.  There was bilateral osteoarthritis of the first MTP 
joint.

After a review of all of the evidence of record, the Board finds 
that the Veteran's service-connected hallux valgus must be rated 
separately from his service-connected pes planus, as the symptoms 
from these two disabilities are separate and distinct.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 
4.14 (2009).

As Diagnostic Code 5280 provides a 10 percent rating if there has 
been an operation and resection of the metatarsal head, the Board 
further finds that since the Veteran underwent bilateral 
bunionectomies during service, that throughout the entire rating 
period on appeal, a 10 percent rating is warranted for left 
hallux valgus, and a 10 percent rating is warranted for right 
hallux valgus, with both ratings effective January 1, 2007, the 
day after separation from service.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280.

As noted above, in a July 2010 rating decision, the RO granted a 
higher 20 percent rating for pes planus with hallux valgus of the 
right foot, effective February 4, 2010, and granted a higher 10 
percent rating for pes planus with hallux valgus of the left 
foot, effective February 4, 2010.  In this regard, the Board 
observes that the Veteran is service-connected for bilateral 
flatfoot (pes planus).  A 20 percent rating is only assigned for 
unilateral flatfoot that is moderate in degree.  

After a review of the medical evidence of record, the Board finds 
that the bilateral heel Achilles calcaneal enthesitis is 
primarily manifested by heel pain.  No current acute or chronic 
heel disability was diagnosed on the most recent February 2010 VA 
examination.  The Board thus finds that throughout the rating 
period on appeal, his service-connected symptoms of heel pain may 
be rated together with his service-connected bilateral flat foot 
which is also primarily manifested by foot pain.

Prior to February 4, 2010

After review of the record, the Board finds that the most 
appropriate diagnostic code for evaluating the Veteran's service-
connected bilateral pes planus and bilateral heel Achilles 
calcaneal enthesitis is Diagnostic Code 5276, for acquired 
flatfoot, because the resulting symptoms are more analogous to 
foot disorder symptoms, i.e., pes planus with pain on ambulation 
and palpation.  See 38 C.F.R. § 4.20; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-84.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).

During the period prior to February 4, 2010, bearing in mind the 
benefit-of-the-doubt rule, the Board finds that a higher 10 
percent rating is warranted for bilateral flatfoot with bilateral 
heel Achilles calcaneal enthesitis under Diagnostic Code 5276, 
because there is evidence that the bilateral foot disability was 
manifested by pain with use and manipulation of the feet, 
although the evidence during this period does not show that his 
service-connected bilateral flatfoot with bilateral heel Achilles 
calcaneal enthesitis was manifested by weight-bearing line over 
or medial to the great toe or inward bowing of the tendo-
Achilles.  38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5276.  
A rating in excess of 10 percent is not warranted under this code 
prior to February 4, 2010, as the evidence does not show severe 
bilateral acquired flatfoot, with objective evidence of marked 
deformity, pain on manipulation and use accentuated and 
indication of swelling on use, and characteristic callosities.

During this period, in considering the potential application of 
Diagnostic Code 5284, the Board finds that the 2006 VA 
examination report presents no findings otherwise demonstrating a 
"moderately severe" disability of the feet, as required for a 20 
percent rating.  The findings discussed above, even expressly 
accounting for functional deficits, do not expressly or 
implicitly characterize the clinical severity of the Veteran's 
service-connected bilateral flatfoot with bilateral heel Achilles 
calcaneal enthesitis as "moderately severe" nor does any other 
aspect of the VA examination reports otherwise show such severity 
of disability of the feet.

Since February 4, 2010

The Board finds that a higher 30 percent rating is warranted for 
the bilateral foot disability as of the date of the February 4, 
2010 VA examination, as the symptoms of the service-connected 
bilateral flatfoot with bilateral heel Achilles calcaneal 
enthesitis more nearly approximates the criteria required for 
severe bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated and 
indication of swelling on use, and characteristic callosities.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

During the entire rating period on appeal, the weight of the 
medical evidence does not show pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, and thus a higher 50 percent rating is not 
warranted for any portion of the rating period on appeal under 
Diagnostic Code 5276.

The Board acknowledges the Veteran's contentions regarding the 
symptomatology he experiences associated with his foot 
disabilities on appeal.  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, 
he is not competent to offer opinions on medical issues such as 
the clinical severity of a disability as measured through 
diagnostic indicators.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The clinical 
evidence for review indicates that the Veteran does not meet the 
schedular criteria for a rating in excess of 10 percent for 
bilateral flatfoot with bilateral heel Achilles calcaneal 
enthesitis prior to February 4, 2010, and does not meet the 
schedular criteria for a rating in excess of 30 percent for the 
period from that date.

In sum, a higher initial 10 percent rating is warranted for 
bilateral flatfoot with bilateral heel Achilles calcaneal 
enthesitis, during the period prior to February 4, 2010, and a 
higher initial rating of 30 percent is warranted for this 
disability from that date.  A separate 10 percent rating is 
warranted for right hallux valgus throughout the rating period on 
appeal, and a separate 10 percent rating is warranted for left 
hallux valgus throughout the rating period on appeal.

Left Knee and Quadriceps Disabilities

The Veteran contends that his left knee disability is more 
disabling than currently evaluated.  He complains of left knee 
pain, stiffness, and limitation of motion.

Service treatment records and private medical records dated 
during the Veteran's active duty service reflect that he suffered 
a rupture of the infrapatellar tendon of the left knee, in 
January 1998 had repair of the tendon and placement of a 
retention wire, and in March 1998, removal of hardware.  The 
January 1998 operative report noted that his anterior cruciate 
ligament and medial and lateral menisci were intact.

The RO has rated the Veteran's status post left knee derangement 
surgery with patellofemoral degenerative joint disease as 10 
percent disabling under Diagnostic Codes 5260-5010, effective 
January 1, 2007.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.  The 
normal range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, or a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

At a December 2006 VA examination, the Veteran reported left knee 
pain at a level of one to ten times per month, sometimes mild and 
sometimes/rarely moderate.  He said he could not do too much 
squatting or standing, and had to keep doing weight shifting and 
transfers.  He said yard work, home work, and driving the car 
long distances were also affected, and he had to be careful.  On 
examination of the left knee, there was mild deconditioning of 
the quadriceps, but no evidence of localized pain in that area.  
Pain was noted more in the infrapatellar tendon correction site, 
which was presently functioning pretty well.  Initial range of 
motion was from 0 to 135 degrees, and with DeLuca testing 
decreased to 0 to 118 degrees because of pain and impaired 
endurance.  When this happened, strength was 4/5 in the left 
quadriceps in knee extension with resistance.  The medial 
collateral ligament (MCL) and lateral collateral ligament (LCL) 
were stable.  Drawer signs were negative, and Lachman and 
McMurray tests were negative.  The popliteal fossa was normal, 
and patellar tracking was normal.  There was mild pain in the 
infrapatellar tendon area, but no acute bursitis.  In the left 
knee patellofemoral site 1+ coarse crepitations were noted.  
There was no localized pain in the lateral left knee joint line.  
An X-ray study of the left knee showed no fracture or 
dislocation, and revealed mild degenerative changes in the 
patellofemoral joint line and the lateral compartment.  The 
medial compartment was fairly well preserved.  The pertinent 
diagnosis was left knee inferior patellar tendon surgical repair, 
with residual recurrent episodic pains, and also patellofemoral 
mild degenerative joint disease.

By a statement dated in August 2008, the Veteran said that his 
left knee disability is manifested by pain, weakness, and 
limitation of motion.  He reported increased pain since he 
retired from service.

At a February 4, 2010 VA examination, the Veteran reported that 
his left knee tightened up a lot with low-impact exercises, and 
that his left knee pain was usually at a 3/10 level, but when it 
was worse it was at a 6/10 level.  He said the symptoms occurred 
twice per week, lasted all day, and the symptoms were worse when 
he was walking downstairs.  When he had symptoms, the pain lasted 
until he went to bed, and were aggravated by low-impact 
activities.  He said his daily activities were not impaired and 
he could walk for a couple of hours, stand for 45 minutes, and 
sit for an hour before he had to move around a little, primarily 
because of his heel pains.  

On examination, range of motion of the left knee was from 0 to 
130 degrees with no pain at the endpoint or during the immediate 
arc, and there was no change in active or passive range of motion 
during repeat testing time three against resistance, and no 
additional loss of range of motion was observed for the left knee 
due to painful motion, weakness, impaired endurance, 
incoordination or instability.  The distal left thigh 
circumference measured 4 centimeters less than the right thigh, 
and there was give-away weakness in quadriceps strength on the 
left.  There was no effusion in the left knee and the ligaments 
were intact.  Lachman's, pivot shift, and McMurray's tests were 
all negative, and there was no joint line tenderness.  The 
Veteran reported both numbness and tingling at the distal 
incisional area.  There was no erythema, hyperemia, ecchymosis or 
swelling about the left knee or proximal leg or joint line.  
There was very mild crepitus at the patellofemoral joint line in 
both left and right patellae as he flexed and extended the knees, 
which was not tender to palpation.  An X-ray study of the left 
knee showed no fracture or dislocation.  There were moderate 
degenerative joint changes involving the lateral compartment and 
the patellofemoral joint.  The medial compartment was fairly well 
preserved.  The pertinent diagnosis was left quadriceps atrophy 
and hypotonia, with degenerative arthritis of the patellofemoral 
joint and lateral compartment.

Throughout the rating period on appeal, the range of motion 
findings detailed above do not support the next-higher 20 percent 
evaluation for either flexion or extension of the left knee.  
However, the Board again notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional limitation 
of function due to factors such as pain, weakness, incoordination 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  In the present case, the evidence of record reveals 
numerous complaints of left knee pain.  Indeed, while left knee 
pain is recognized, the objective evidence simply fails to 
demonstrate that such pain has resulted in additional functional 
limitation comparable to the next-higher 20 percent rating under 
Diagnostic Codes 5260 or 5261.  Again, the Veteran's flexion is 
no worse than 118 degrees, even with consideration of additional 
limitation of motion due to pain, and his extension is full.  A 
higher rating in excess of 10 percent is not warranted for 
traumatic arthritis of the left knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261.

Throughout the rating period on appeal, there is no medical 
evidence of recurrent subluxation or instability such as to 
warrant assignment of a 10 percent evaluation under Diagnostic 
Code 5257.  Hence, a higher rating is not warranted under this 
code, and a separate rating for instability is also not 
warranted.  See VAOPGCPREC 23-97, 9-98.  A separate rating for 
limitation of extension may not be assigned in this case as the 
Veteran has full extension of the left leg.  See  VAOPGCPREC 9-
04.

The Board has also considered whether an increased rating for the 
left knee disability is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as the 
evidence fails to demonstrate impairment of the tibia or fibula, 
a higher rating is not possible under Diagnostic Code 5262.  
Finally, as there is no showing of genu recurvatum, Diagnostic 
Code 5263 is inapplicable.  There are no other relevant code 
sections for consideration.

In a July 2010 rating decision, the RO granted a separate 10 
percent rating for left quadriceps atrophy and hypotonia with 
degenerative arthritis of the patellofemoral joint and lateral 
compartment, under Diagnostic Code 5257, effective February 4, 
2010.  In this regard, the Board notes that the Veteran is 
already service-connected for status post left knee derangement 
surgery with patellofemoral degenerative joint disease.  The 
Board finds that rating the Veteran's arthritis of the 
patellofemoral joint twice under two different Diagnostic Codes 
is improper as it violates the rule against pyramiding.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 
4.14.  The Board also finds that this new separately service-
connected left leg disability is more properly characterized as 
left quadriceps atrophy and hypotonia, and rated by analogy under 
Diagnostic Code 5314, pertaining to muscle injury of Muscle Group 
XIV.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific diagnostic 
code to rate the disability).

Muscle injuries evaluated under the applicable diagnostic codes 
are classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56.

A slight muscle wound is a simple wound without debridement or 
infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings would 
entail a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function.  Id. 
at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a 
moderate disability are entrance and (if present) exit scars, 
small or linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

A moderately severe muscle wound is a through and through or deep 
penetrating wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3)(i).  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Id. at (d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that a separate 10 percent rating is 
warranted for left quadriceps atrophy and hypotonia effective 
January 1, 2007, in light of the fact that reduced strength and 
atrophy of the left quadriceps have been shown on VA examinations 
in 2006 and 2010.  The Board finds that the left quadriceps 
symptoms are analogous to a moderate muscle injury of Muscle 
Group XIV.  A rating in excess of 10 percent is not warranted 
throughout the rating period on appeal, as the evidence does not 
show that the left quadriceps symptoms are analogous to a 
moderately severe muscle wound.

Right Shoulder Disability 

The RO has rated the Veteran's right shoulder disability as 10 
percent disabling under Diagnostic Codes 5201-5024.

An October 2001 service treatment record reflects that a magnetic 
resonance imaging (MRI) scan of the right shoulder was consistent 
with an anterior labral tear.

The record shows that the Veteran is right handed; therefore, his 
right shoulder disability is his major side.  Diagnostic Code 
5201 provides a 20 percent rating where motion of either arm is 
limited to the shoulder level.  A 30 percent rating requires that 
motion of the major arm be limited to midway between the side and 
shoulder level, and a 40 percent rating requires limitation of 
motion of the major arm to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.

The right shoulder disability has been rated under Diagnostic 
Code 5024, for tenosynovitis, which in turn is evaluated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the specific 
joint or joints involved.  In this case it is Diagnostic Code 
5201 which provides that a minimum rating of 20 percent is 
warranted when limitation of motion of the major arm is at 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

When there is arthritis and at least some limitation of motion, 
but the limitation of motion would be rated noncompensable under 
a limitation of motion code, a 10 percent rating may be assigned 
for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Board notes that normal shoulder motion is defined as 0 to 
180 degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external rotation.  
See 38 C.F.R. § 4.71, Plate I.

At a December 2006 VA examination, the Veteran complained of 
right shoulder pain.  He said he could move his shoulder in all 
directions, but he had mild pain when performing abduction or 
external rotation, which occurred one to five times per month.  
He said the pain could restrict his activities of daily living 
and occupational activities.  He said the pain was usually 
minimal to mild on a daily basis, especially on exertion.  It was 
noted that the Veteran was right-hand dominant.  On examination, 
his right upper extremity had normal biceps, triceps, and 
supinator jerks and the median, ulnar, and radial nerve functions 
were intact.  There was normal deltoid, biceps, and triceps 
function.  On the first evaluation of the range of motion of the 
right shoulder, range of motion was as follows:  flexion from 0 
to 180 degrees, extension from 0 to 45 degrees, abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 90 
degrees.  When DeLuca testing was done, he complained of diffuse 
pain during abduction and external rotation.  Because of the mild 
pain and mildly impaired endurance, the abduction decreased to 0 
to 175 degrees, and the external rotation to 0 to 80 degrees, and 
strength remained within normal limits.  Rotator cuff function 
was clinically within normal limits.  Examination of the 
acromioclavicular joint revealed no localized tenderness.  The 
pertinent diagnosis was right shoulder anterior labrum tear, with 
residual episodic pains.

By a statement dated in August 2008, the Veteran said that his 
right shoulder disability prevented him from sleeping on his 
right side, and caused "extreme discomfort."  He said that his 
right shoulder disability caused pain when he performed some of 
his job duties as a dental technician.  He said his range of 
motion and lack of use did not allow him to lift enough weight to 
have muscular endurance.  He said he could not lift his right arm 
past shoulder height without pain.

At a February 4, 2010 VA examination, the Veteran reported that 
during his work, he leaned his elbows on a table which aggravated 
his right shoulder disability.  He reported ongoing pressure and 
pain, usually when lying in bed.  He said his pain was constant, 
and at a 4/10 level.  He described it as a dull ache.  Overhead 
activities seemed to aggravate the right shoulder.  On 
examination of the right shoulder, the examiner noted that the 
Veteran was muscular and apparently worked out on occasion.  He 
had full shoulder range of motion at active abduction to 180 
degrees and forward elevation to 180 degrees without pain at 
endpoint; external and internal rotation were from 0 to 90 
degrees with no pain at endpoint, adduction 0 to 45 degrees with 
no pain, and extension from 0 to 40 degrees, combining internal 
rotation to bring his right hand to the L3 level, with no pain 
during or at endpoint.  There was no change in active or passive 
range of motion during repeat testing time three against 
resistance, and no additional loss of range of motion was 
observed for the right shoulder due to painful motion, weakness, 
impaired endurance, incoordination or instability.  

He had positive Hawkins and Neer signs for anterior right 
shoulder impingement, and his rotator cuff strength in abducting 
against resistance at 70 degrees as well as biceps strength 
testing showed excellent strength of both rotator cuff and biceps 
respectively, with normal contour of the right biceps and no 
tenderness to palpation of the biceps tendon as he flexed his 
forearm against resistance.  There was no erythema, hyperemia, or 
ecchymosis about the right shoulder and no obvious deltoid or 
rotator cuff atrophy comparing the right shoulder against the 
left.  An X-ray study of the right shoulder was normal.  The 
pertinent diagnosis was right shoulder impingement syndrome, 
clinically, with history of a labral tear per prior MRI scan.

In order to warrant a higher 20 percent rating under Diagnostic 
Code 5201, the range of motion of the Veteran's right shoulder 
must be limited to shoulder level. Upon review of the evidence of 
record, the Board finds that the Veteran's right shoulder range 
of motion, did not meet that level of severity during the 
appellate period.  Moreover, there was no additional functional 
limitation due to factors such as pain and weakness. Therefore, a 
disability rating higher than 10 percent is not warranted based 
on limitation of motion.

Overall, the limitation demonstrated in the record is accounted 
for by the already- assigned 10 percent rating and the functional 
limitations due to pain and the other factors identified in 38 
C.F.R. §§ 4.40, 4.45 do not equate to the level of disability 
contemplated by a 20 percent rating for limitation of motion 
under Diagnostic Code 5201.

Considering the right shoulder disability under Diagnostic Code 
5024, 
in the absence of compensable limitation of motion, a 10 percent 
evaluation is warranted in light of the evidence of pain on 
motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, but 
no greater.

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the shoulder.  The Veteran, 
however, does not have ankylosis (Diagnostic Code 5200), other 
impairment of the humerus (Diagnostic Code 5202), or impairment 
of the clavicle or scapula (Diagnostic Code 5203).  Therefore, 
these Diagnostic Codes are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203.  There is no evidence of 
arthritis of the right shoulder, and thus a higher rating is not 
warranted under Diagnostic Code 5010.  

In light of the February 2010 diagnosis of right shoulder 
impingement syndrome, the Board has also considered Diagnostic 
Codes 8518 and 8519.  Impairment of the minor side circumflex 
nerve, which affects abduction and outward rotation of the arm, 
is rated at 0 percent for mild incomplete paralysis, 10 percent 
for moderate incomplete paralysis, 20 percent for severe 
incomplete paralysis, and 40 percent for complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8518. Impairment of the long 
thoracic nerve, which affects the ability to raise the arm above 
shoulder level, and which is involved in winged scapula 
deformity, is rated at 0 percent for mild incomplete paralysis, 
10 percent for moderate incomplete paralysis, 20 percent for 
severe incomplete paralysis, and 20 percent for complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  A note to 
that code indicates that the rating may not be combined with 
motion lost above shoulder level.  Id.

In any event, neurological examination was normal on VA 
examinations in December 2006 and February 2010, and the Veteran 
had excellent grip strength in the right hand.  As the right 
shoulder disability is not manifested by symptoms of  severe 
incomplete paralysis, a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 8518 and 8519.  There are no 
other relevant diagnostic codes for consideration.

Accordingly, the Veteran has not met the criteria for a rating in 
excess of the current 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5201.

The Veteran's lay statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, unbiased 
professionals than to the Veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the 
evidence is against a rating higher than 10 percent for the 
Veteran's right shoulder disability.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


In deciding the Veteran's claim, the Board has considered whether 
the Veteran is entitled to a higher evaluation for separate 
periods based on the facts found during the appeal period.  
Fenderson, supra.  The Board does not find evidence that the 
Veteran's right shoulder disability should be increased for any 
separate periods based on the facts found during the whole appeal 
period.  The evidence of record in connection with this claim 
supports the conclusion that the Veteran is not entitled to a 
higher rating during any time within the appeal period.

Extraschedular Considerations

The competent medical evidence of record shows that the Veteran's 
disabilities are primarily manifested by pain, tenderness and 
limitation of motion.  As discussed herein, many of the 
applicable diagnostic codes used to rate the disabilities provide 
for ratings based on limitation of motion.  The effects of pain 
and functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A higher initial 10 percent rating for bilateral flatfoot with 
bilateral heel Achilles calcaneal enthesitis is granted, 
effective January 1, 2007.

A higher initial 30 percent rating for bilateral flatfoot with 
bilateral heel Achilles calcaneal enthesitis is granted, 
effective February 4, 2010.

A separate 10 percent rating for right hallux valgus is granted, 
throughout the rating period on appeal.

A separate 10 percent rating for left hallux valgus is granted, 
throughout the rating period on appeal.

A higher rating in excess of 10 percent for status post left knee 
derangement surgery with patellofemoral degenerative joint 
disease is denied.

A separate 10 percent rating for left quadriceps atrophy and 
hypotonia is granted, effective January 1, 2007.

A higher rating in excess of 10 percent is not warranted for 
status post anterior labrum tear of the right shoulder.


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


